DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 07/28/2022 regarding claims 1-4 is fully considered. Of the above claims, claim 1 has been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the recitation of “moving the peeling roller against the cover in conjunction with movement of the cover” (lines 12-13) is not supported in the specification. The examiner believes the applicants intended to recite --moving the peeling roller away from the cover in conjunction with movement of the cover--.
Claims 2-4 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroike et al. (US 2006/0162842 A1).
Hiroike et al. teach the following claimed limitations:
Regarding claim 1, a printing device (label printer 1; FIG. 1) comprising: 
a main body (printer case 2; FIGs. 1-2) including an accommodating portion configured to accommodate a printing medium (portion accommodating label paper 8; FIG. 2);
a cover displaceable between an open position where the accommodation portion is opened and a closed position where the accommodation portion is closed (openable panel 2b; FIGs. 2-3); 
a platen roller attached to the cover and rotatably supported by the cover (platen roller 12; FIGs. 2-3); 
a peeling roller attached to the cover and supported so as to be rotatable about an axis parallel to a longitudinal direction of the platen roller (peeler roller 12a; FIGs. 2, 4-5), and 
a switching mechanism attached to the cover and configured to switch the peeling roller between a contact position where the peeling roller comes into contact with the platen roller and a non-contact position where the peeling roller is away from the platen roller (peeling mechanism cover 5; FIGs. 2, 5).
Hiroike et al. do not teach the following claimed limitations:
Further regarding claim 1, the switching mechanism configured to switch the peeling roller between the contact position when the cover is closed and the non-contact position when the cover is opened, by moving the peeling roller away from the cover in conjunction with movement of the cover. 
One of ordinary skill teaches the following claimed limitations:
Further regarding claim 1, one of ordinary skill would have been obvious that the openable panel 2b and the peeling mechanism cover 5 are capable of opening in conjunction for the purpose of opening both covers at the same time. When the peeling mechanism cover 5 is not latched to the openable panel 2b, the peeling roller moves away from the openable panel 2b as the panel 2b swings downward.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the switching mechanism configured to switch the peeling roller between the contact position when the cover is closed and the non-contact position when the cover is opened, by moving the peeling roller away from the cover in conjunction with movement of the cover, as taught by one of ordinary skill, into Hiroike et al. for the purpose of opening both covers at the same time.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 2-4 is the inclusion of the limitations of the printing device, according to claim 1, that include the switching mechanism includes: a first member that comes into contact with the main body to move in a first direction with respect to the cover when the cover is displaced from the open position to the closed position; a biasing member configured to bias the first member in a second direction opposite to the first direction; and a second member swingably supported by the cover and coupled to the first member and the peeling roller, the second member moving the peeling roller from the non-contact position to the contact position when the first member moves in the first direction with respect to the cover against a biasing force of the biasing member. These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicants state that “the peeling cover 5 is opened and closed regardless of the state of the openable panel 2b” and “therefore, Hiroike does not meet the feature of ‘a switching mechanism’ as recited in amended claim 1” (pages 5-6 of Applicant’s Arguments/Remarks). As presented above, one of ordinary skill would have been obvious that the openable panel 2b and the peeling mechanism cover 5 are capable of opening in conjunction for the purpose of opening both covers at the same time, the peeling mechanism cover 5 being the claimed switching mechanism switching between a contact position and a non-contact position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




29 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853